Per Curiam:
We find no error in this record. The defendant below proved, and the jury have found, a distinct and absolute promise by the plaintiff, at the time the note in controversy was discounted by the bank, to pay it at maturity. This dispensed with notice of demand and refusal to pay. His liability, instead of being conditional as an indorser, thus became absolute, and notice and protest were unnecessary. 'Nor do we see error in the rejection of the offer of evidence referred to in the first assignment. The note was not made payable at the defendant bank, and could not therefore he considered a check or draft of the maker of the note against his deposit there.
Judgment affirmed.